DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Final Office Action filed 05/27/2022 and the Request for Continued Examination (RCE under 37 CFR 1.114) filed 06/13/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-14, 17, 18, and 20-23
Withdrawn claims: None
Previously cancelled claims: 15, 16, and 19
Newly cancelled claims: 2 and 22
Amended claims: 1, 8, 17, and 20
New claims: None
Claims currently under consideration: 1, 3-14, 17, 18, 20, 21, and 23
Currently rejected claims: 1, 3-14, 17, 18, 20, 21, and 23
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/27/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-14, 17, 18, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. 5,350,590) in view of Bezelgues et al. (U.S. 2014/0044854 A1).
Regarding claim 1, McCarthy et al. discloses a fat replacer (C1, L5-L6) comprising caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C3, L38-L43) in the form of casein/whey protein aggregates having an average diameter d(4,3) of 5-30 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27), wherein the product is prepared by a process in which any homogenization occurs before heat sterilization treatment (C14, L31-L34, where pasteurization preferably occurs “as a last step”).
McCarthy et al. does not specifically disclose the food product as being a cream comprising fat in an amount of 16-30 wt.% by weight or the parameters for the laser diffraction method.
However, Bezelgues et al. discloses a creamer product useful as a beverage whitener that comprises a denatured protein component ([0007]), where the product comprises fat from heavy cream ([0011]). Bezelgues et al. further discloses the cream as having a fat content of about 12-35% by mass ([0042]).
It would have been obvious to one having ordinary skill in the art to incorporate the fat replacer of McCarthy et al. into a cream. First, McCarthy et al. discloses the fat replacer as being in a coffee whitener (C14, L65 – C15, L1), which would prompt a practitioner to consult a reference, such as Bezelgues et al., directed to coffee whiteners in order to produce such a product. Since Bezelgues et al. indicates that such products comprise cream ([0011]), the incorporation of the fat replacer into a cream would be obvious to a skilled practitioner. Further, the disclosed range of fat content in the creamer of about 12-35% by mass ([0042]) renders the claimed fat concentration in the cream of 16-30 wt.% by weight obvious.
As for the laser diffraction parameters, McCarthy et al. discloses that the protein aggregates have an average diameter d(4,3) of 5-30 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27) as noted. Since the claim is directed to a composition and McCarthy et al. was shown to disclose the claimed characteristics of the composition, any parameters pertaining to the measurement of such characteristics would not alter the actual composition characteristics. That is, the particle size will be the same regardless of the method for measuring the particle size. The claimed laser diffraction parameters would thus not alter the claimed composition and are consequently obvious due to being merely analytical parameters that do not directly affect the claimed composition.
As for claim 3, Bezelgues et al. discloses the cream as having a protein content of 1-4 wt% (specifically, about 1-5 wt.%) ([0012]).
As for claim 4, Bezelgues et al. discloses the cream as having a viscosity of 7-70 cP at a shear rate of 75s-1 ([0009]), which is considered to render obvious the claimed viscosity of at least 10 mPas (cP) at a shear rate of 100s-1.
As for claim 5, Bezelgues et al. discloses the cream as not comprising a thickener ([0012], [0020], [0033]).
As for claim 6, McCarthy et al. discloses the component as being a fat replacer (C1, L5-L6), such that its incorporation into a cream would correspond with a reduction in fat. The production of a low cream fat would thus be obvious.
As for claim 7, Bezelgues et al. discloses the cream as not comprising a thickener ([0012], [0020], [0033]) and also discloses the cream as having a viscosity of 7-70 cP at a shear rate of 75s-1 ([0009]), which is considered to render obvious the claimed viscosity of 10-25 mPas (cP) at a shear rate of 100s-1.
Regarding claim 8, McCarthy et al. discloses a process for preparing a fat replacer (C8, L37-L38) comprising (i) providing a liquid solution that comprises caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C8, L49-L51); (ii) homogenizing the solution (C4, L34-L38; C7, L55-L57); (iii) adjusting the pH of the solution to within the range of 5.7-6.4 (C9, L49-L50); (iv) subjecting the solution to heat sterilization at a temperature above 100°C (C10, L59-L61; C11, L6-L10), where the heat sterilization may occur as a last step (C14, L31-L34) such that homogenization would occur before heat sterilization treatment; and (v) cooling the solution to below 70°C (C11, L49-L58), wherein the casein and whey proteins are in the form of casein/whey protein aggregates having an average diameter d(4,3) of 5-30 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27).
McCarthy et al. does not specifically disclose the food product as being a cream comprising fat in an amount of 16-30 wt.% by weight, the starting material as being at a temperature below 25°C, or the parameters for the laser diffraction method.
However, Bezelgues et al. discloses a creamer product useful as a beverage whitener that comprises a denatured protein component ([0007]), where the product comprises fat from heavy cream ([0011]). Bezelgues et al. further discloses the cream as having a fat content of about 12-35% by mass ([0042]).
It would have been obvious to one having ordinary skill in the art to perform the method of McCarthy et al. on a liquid cream comprising the protein. First, McCarthy et al. discloses the fat replacer as being in a coffee whitener (C14, L65 – C15, L1), which would prompt a practitioner to consult a reference, such as Bezelgues et al., directed to coffee whiteners in order to produce such a product. Since Bezelgues et al. indicates that such products comprise cream ([0011]), the incorporation of the fat replacer into a cream and performance of the method of McCarthy et al. on a liquid cream starting material would be obvious to a skilled practitioner. Further, the disclosed range of fat content in the creamer of about 12-35% by mass ([0042]) renders the claimed fat concentration in the cream of 16-30 wt.% by weight obvious.
As for the starting temperature, McCarthy et al. does not indicate any starting temperature, which would indicate that the starting material is at room temperature of roughly 22-25°C. Providing the starting cream at a temperature below 25°C would thus be obvious.
As for the laser diffraction parameters, McCarthy et al. discloses that the protein aggregates have an average diameter d(4,3) of 5-30 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27) as noted. Since the claim is directed to producing a composition and McCarthy et al. was shown to disclose the claimed characteristics of the composition, any parameters pertaining to the measurement of such characteristics would not alter the actual composition characteristics. That is, the particle size will be the same regardless of the method for measuring the particle size. The claimed laser diffraction parameters would thus not alter the claimed composition and are consequently obvious due to being merely analytical parameters that do not directly affect the claimed composition.
As for claim 9, McCarthy et al. discloses the pH as being adjusted to within the range of 5.9-6.4 (C9, L49-L50; C10, L24-L25).
As for claims 10 and 11, McCarthy et al. does not explicitly disclose the heat sterilization as being UHT or a retort sterilization process but does disclose that the “temperature for such denaturing is not narrowly critical” and may be up to 100°C or more (C11, L6-L10). The reference also states: “[t]he time at these temperatures is also not narrowly critical” (C11, L10-L12). McCarthy et al. further teaches a preference for continuous high temperature-short time pasteurization over batch low temperature-long time pasteurization (C2, L34-L40). Since McCarthy et al. does not consider the temperature or time to be critical and teaches a preference for high temperatures, the use of UHT for the sterilization process would be obvious to a skilled practitioner.
As for claim 12, McCarthy et al. discloses the temperatures may be up to 100°C or more (C11, L6-L10), which renders the claimed ranged of 135-155°C obvious.
As for claim 13, McCarthy et al. discloses the sterilization time may be 30 seconds (C11, L10-L15).
As for claim 14, McCarthy et al. discloses the solution as not being subjected to a heat treatment step between the pH adjustment step and the sterilization step (C9, L38-L51; C10, L59-L61).
Regarding claim 17, McCarthy et al. discloses a food product (C14, L65 – C15, L9) comprising a fat replacer (C1, L5-L6) comprising caseins and whey proteins in a ratio of casein to whey protein of 90:10 to 60:40 (C3, L38-L43) in the form of casein/whey protein aggregates having an average diameter d(4,3) of 5-30 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27), wherein the product is prepared by a process in which any homogenization occurs before heat sterilization treatment (C14, L31-L34, where pasteurization preferably occurs “as a last step”).
McCarthy et al. does not specifically disclose the food product as being a cream comprising fat in an amount of 16-30 wt.% by weight or the parameters for the laser diffraction method.
However, Bezelgues et al. discloses a creamer product useful as a beverage whitener that comprises a denatured protein component ([0007]), where the product comprises fat from heavy cream ([0011]). Bezelgues et al. further discloses the cream as having a fat content of about 12-35% by mass ([0042]).
It would have been obvious to one having ordinary skill in the art to incorporate the fat replacer of McCarthy et al. into a cream. First, McCarthy et al. discloses the fat replacer as being in a coffee whitener (C14, L65 – C15, L1), which would prompt a practitioner to consult a reference, such as Bezelgues et al., directed to coffee whiteners in order to produce such a product. Since Bezelgues et al. indicates that such products comprise cream ([0011]), the incorporation of the fat replacer into a cream would be obvious to a skilled practitioner. Further, the disclosed range of fat content in the creamer of about 12-35% by mass ([0042]) renders the claimed fat concentration in the cream of 16-30 wt.% by weight obvious.
As for the laser diffraction parameters, McCarthy et al. discloses that the protein aggregates have an average diameter d(4,3) of 5-30 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27) as noted. Since the claim is directed to a composition and McCarthy et al. was shown to disclose the claimed characteristics of the composition, any parameters pertaining to the measurement of such characteristics would not alter the actual composition characteristics. That is, the particle size will be the same regardless of the method for measuring the particle size. The claimed laser diffraction parameters would thus not alter the claimed composition and are consequently obvious due to being merely analytical parameters that do not directly affect the claimed composition.
As for claim 18, McCarthy et al. discloses the food product as being a soup or a coffee whitener (i.e., enhancer) (C14, L65 – C15, L1).
As for claim 20, McCarthy et al. discloses the aggregates as having an average diameter d(4,3) of 6-15 µm (C12, L47-L51, “about 20 microns or less”) as measured by laser diffraction (C16, L25-L27).
As for claim 21, McCarthy et al. discloses that the ratio of the caseins to whey protein may be 2:1 (C3, L38-L43), which equates to a ratio of casein to whey of 67:33. The claimed range of ratios includes a ratio of casein to whey of 70:30. MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Because the disclosed range is close to the claimed range, the disclosed range is sufficient to deem the claimed ratio of 70:30 obvious. Such a conclusion is further supported by the instruction in McCarthy et al. that “the casein can protect the present protein agglomerates even when the desolubilized casein in the co-formed agglomerates is over a wide ratio of whey protein to casein protein” (C3, L29-L32).
As for claim 23, McCarthy et al. discloses the pH of the liquid cream as being adjusted to within the range of 6.2-6.4 (C9, L49-L50).
Double Patenting
Claims 17 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of copending Application No. 16/311,798 Although the claims at issue are not identical, they are not patentably distinct from each other because both independent claims merely require a food/beverage product comprising an intermediate cream or evaporated milk containing proteins with effectively the same (or at least overlapping) limitations regarding the casein to whey ratio and the mean particle size. Requiring the composition to be a food product that comprises the intermediate products renders any distinguishing features between the cream and the evaporated milk negligible as the intermediate products would presumably be subsumed into the food product. Also, since no concentration of the evaporated milk is required in the food product, the claimed solids content is essentially immaterial. The two dependent claims then largely require the same food products.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-14 and 20-23 over McCarthy et al. and Bezelgues et al.; and claims 17-18 over McCarthy et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant argued that the claims as presently amended to require particular laser diffraction parameters would not be obvious over the prior art (Applicant’s Remarks, p. 5, ¶7 – p. 6, ¶2).
As noted in the claim rejections, though, McCarthy et al. discloses that the protein aggregates have an average diameter d(4,3) of 5-30 µm (C12, L47-L51) as measured by laser diffraction (C16, L25-L27). Since the claims are directed to compositions or a method only of producing a composition and McCarthy et al. was shown to disclose the claimed characteristics of such a composition, any parameters pertaining to the measurement of such characteristics would not alter the actual composition characteristics. That is, the particle size will be the same regardless of the method for measuring the particle size. The claimed laser diffraction parameters would thus not alter the claimed composition and are consequently obvious due to being merely analytical parameters that do not directly affect the claimed composition.
Further, Malvern I (Malvern, “Mastersizer 3000 User Manual,” August 2013, available at https://data2.manualslib.com/pdf7/153/15249/1524845-malvern/mastersizer_3000.pdf ?e6b9e7751823c15171e7130c83253393&take=binary), which is a user manual for the Mastersizer 3000 that measures the size of particles in a sample (p. 1-1, ¶1), discloses that (i) values for absorption range from 0-10, with transparent samples having a low or zero absorption (p. 4-29, table, “Absorption Index”), (ii) “optimal obscuration settings for a measurement are both sample and dispersion unit dependent. As a rough guide, use a range of 10-20% for a wet dispersion unit and 1-10% for a dry dispersion unit” (p. 4-36, ¶2), and (iii) the refractive index for water is 1.33. Malvern II (Malvern Instruments, “Sample dispersion and refractive index guide,” April 2007, available at https://warwick.ac.uk/fac/cross_fac/sciencecity/programmes/ internal/themes/am2/booking/particlesize/sample_dispersion__refractive_index_guide.pdf) discloses the refractive index for various oils are all approximately 1.46 (e.g., palm oil at 1.4578, peppermint oil at 1.460, p. 1-15). The claimed refractive index, absorption, and obscuration parameters all simply fall within the ranges disclosed in the user manual for an instrument for measuring particle size and the refractive index guide, which further supports Examiner’s position that the analytical parameters are directed only to the analytical method and do not actually affect the claimed composition. Applicant’s amendments and corresponding arguments are insufficient to overcome the obviousness rejections.
Applicant then argued that Bezelgues et al. does not remedy the alleged deficiency of McCarthy et al. (Applicant’s Remarks, p. 6, ¶3).
However, Examiner maintains that the claimed analytical parameters would be obvious due to not directly affecting the claimed composition and that Bezelgues et al. is adequate for all that is relied on as related to its disclosure of various ingredient concentrations. Applicant’s argument is unpersuasive.
Applicant then argued that the cited references do not disclose the cream as comprising 16-30 wt.% fat (Applicant’s Remarks, p. 6, ¶¶4-5).
As detailed in the claim rejections, though, Bezelgues et al. discloses that the fat content may range from about 12-35% ([0042]), which undermines Applicant’s argument.
Applicant then argued that the method of McCarthy et al. would not decrease the pH to the claimed range and that the soluble protein content would be less than 60% of the total proteins after centrifugation (Applicant’s Remarks, p. 6, ¶7 – p. 7, ¶1). Applicant also argued that “the co-precipitates are produced in a fat-free environment which is not the case for the present invention where basically the fat is being combined with the proteins to form the aggregates” (Applicant’s Remarks, p. 7, ¶2). Applicant again asserted that the product in McCarthy et al. is homogenized after heat treatment. Id.
In response to Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a decrease in the pH upon addition of the product to ice cream, soluble protein content, fat content in the protein aggregates) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner maintains that the claim limitations as actually claimed are adequately addressed and supported in the claim rejections.
As for the sequence of steps, McCarthy et al. discloses the product is prepared by a process in which any homogenization occurs before heat sterilization treatment (C14, L31-L34, where pasteurization preferably occurs “as a last step”).
The rejections of claims 1, 8 and 17 have been maintained herein.
The rejections of claims 3-7, 9-14, 18, 20, 21, and 23, which depend from claims 1, 8, and 17, variously, and are rejected based on the same prior art, are additionally maintained herein.
Double patenting: Applicant requested the rejections be held in abeyance until such time as allowable subject matter is identified (Applicant’s Remarks, p. 7, ¶¶5-6).
Applicant’s comments are noted. The double patenting rejections are maintained herein.
Conclusion
Claims 1, 3-14, 17, 18, 20, 21, and 23 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793